Citation Nr: 1339739	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional leg disability, to include a left groin abscess, as a result of treatment at a VA medical facility on May 1, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



 

INTRODUCTION

The Veteran had active service from September 2001 to May 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in April 2011 when it was remanded for additional development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that in May 2006 he presented at the Oklahoma City VA Medical Center (VAMC) with a "golf ball sized" knot on his left groin area.  He contends that the examining physician diagnosed a swollen lymph gland.  He further asserts that the knot had swollen to the size of a baseball and spread throughout the groin area.  As a result he had surgery to remove the abscess.  He alleges that because VA misdiagnosed the abscess, he has pain, scarring and muscle weakness.  The Veteran further contends that the May 1, 2006 examination included the physician grasping his inner left leg and groin area and squeezing the affected area.  The Veteran asserts that the squeezing motion ruptured the abscess and inflamed the area and that it was as a result of this action that he required surgery.  

On his VA Form 9, the Veteran stated that he continued to receive treatment for a left groin abscess from his private physician following the May 10, 2006 surgery.  Records of this treatment are not of record.  On remand the complete clinical records of all private treatment must be secured.  38 C.F.R. § 3.159(c)(1).  

The Board notes that the Veteran was afforded a VA examination in February 2012 to address whether it is at least as likely as not that the Veteran's additional left leg disability, to include a left groin abscess, was proximately caused by VA treatment rendered on May 1, 2006.  The VA examiner failed to provide an opinion as to whether the Veteran was undiagnosed/misdiagnosed as alleged.  Additionally, the VA examiner found that no treatment of the Veteran occurred as to his furunculosis.  However, the examiner should have addressed whether the VA treatment, which occurred on May 1, 2006, regardless of whether it was treatment for furunculosis, was the proximate cause of the alleged additional disability.  All VA treatment rendered on the day in question must be addressed.  Therefore, the Board finds a new examination to obtain an adequate medical opinion is necessary prior to final appellate review.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his left groin abscess (to include the private provider he received treatment from following the May 2006 surgery).  The Veteran must provide the authorizations necessary for VA to obtain all outstanding records of any such private treatment.  The RO should attempt to secure for the record copies of the complete treatment records from the sources identified.   

2.  Thereafter, given that VA treatment occurred on May 1, 2006, the RO must schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not that the VA treatment rendered on May 1, 2006 caused an additional disability, to include a left groin abscess (even if subsequently resolved) and any residuals including a scar, which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was the event not reasonably foreseeable.  After reviewing the claims file, and examining the Veteran, the examiner should respond to the following:

a.  Does the Veteran have additional disability (to include a left groin abscess (even if subsequently resolved) and any residuals, to include a scar) as a result of VA treatment at the Oklahoma VAMC on May 1, 2006?  

b.  If so, is the additional disability proximately caused by: (1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA, and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider, or (2) from an event not reasonably foreseeable?   An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

c.  The examiner is asked to specifically discuss whether the Veteran was undiagnosed/misdiagnosed as alleged, or whether the alleged actions of the medical professional on May 1, 2006, (to include grasping his inner left leg and groin area and squeezing his hand to feel the affected area) necessitated the need for the May 10, 2006 surgery as alleged.  

The examiner must provide a rationale for all opinions expressed.

If the Veteran does not report for the VA examination, the claims-file should nevertheless be forwarded to the appropriate examiner for review, and a report addressing the questions above should nevertheless be completed on the basis of the available evidence and information.

3.  In the interest of avoiding further remand, the RO should review the medical opinion obtained and ensure that an adequate opinion with rationale has been offered. 

4.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and they must be afforded an opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

